Colt, J.,
(after stating the facts as above.) The only question in this case is whether the plaintiff is entitled to recover any damages for breach of the contract which was made. The contract called for a cargo of from 700 to 800 tons of sugar. It appears that 700 tons of sugar were delivered to the plaintiff at the contract price. If the defendants had chartered a smaller vessel, and delivered a cargo of 700 tons to the plaintiff, there can .be no doubt but that they had fulfilled their contract. Are the defendants obliged, under tlio circumstances, to tío more than this? If the price of sugar had fallen instead of advanced, the plaintiff might have declined to receive any part of the cargo, on the principio that a cargo means the entire load of the ship which carries it, and that a contract lor a cargo of from 700 to 800 tons is not performed if more or less than that quantity is delivered. But, the price of sugar having advanced, does this circumstance permit the plaintiff to call upon the defendants for 800 tons of sugar at the contract price? I am of opinion, as (ho defendants might have performed their contract by shipping a cargo of 700 tons, that in assessing damages for a breach of the contract they may select that, alternative which is the least burdensome to themselves. Let judgment be entered for the defendants.